THIRD DIVISION
                               MCFADDEN, C. J.,
                           DOYLE, P. J., and HODGES, J.

                      NOTICE: Motions for reconsideration must be
                      physically received in our clerk’s office within ten
                      days of the date of decision to be deemed timely filed.
                                 https://www.gaappeals.us/rules

                      DEADLINES ARE NO LONGER TOLLED IN THIS
                      COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                      THE TIMES SET BY OUR COURT RULES.


                                                                        June 24, 2020



In the Court of Appeals of Georgia
 A20A0715. TUCKER v. STATE.

       HODGES, Judge.

       Jermaine Donte Tucker was convicted by a jury of statutory rape.1 Following

the denial of his motion for new trial, Tucker appeals, contending that the evidence

is insufficient to support his conviction, that the trial court erred in failing to appoint

conflict-free counsel, and that the trial court erred in finding he acquiesced to trial

counsel’s waiver of his presence at bench conferences. Tucker also contends that his

trial counsel rendered ineffective assistance in several regards. For the following

reasons, we find no error and affirm his conviction.

       “On appeal from a criminal conviction, a defendant no longer enjoys the

presumption of innocence, and the evidence is viewed in the light most favorable to

       1
           Tucker was acquitted of aggravated child molestation and child molestation.
the guilty verdict.” (Citation and punctuation omitted.) Walker v. State, 349 Ga. App.

188 (825 SE2d 578) (2019).

      So viewed, the evidence shows that starting in November of 2010, Tucker

would go to the house of the 14-year-old victim in the evening when her mother was

at work. Tucker, who was 26 years old at the time, had sexual intercourse with the

victim. When the victim went to her father’s house for the summer, he discovered that

she was pregnant, and she identified Tucker as the person who impregnated her.2

      When brought in for questioning, Tucker confessed to having sexual

intercourse with the victim at least twice.3 Tucker was indicted for statutory rape.

Tucker did not testify in his own defense, and was convicted by a jury. The trial court

denied Tucker’s motion for new trial, as amended, and this appeal followed.4


      2
          No evidence was introduced at trial about the paternity of the victim’s child.
      3
        The videotape of Tucker’s confession, which was played for the jury, is not
in the record on appeal; however, two law enforcement officers testified about his
confession.
      4
        We take this opportunity to note that Tucker was indicted in 2011 and tried
in March of 2012. However, a particularized motion for new trial was not filed until
2019. At that point, the child discussed in this opinion was several years into
adulthood. Although Tucker raises no claim of prejudice as a result of the delay, our
Supreme Court has strongly rebuked delay in the resolution of post-conviction
matters. See, e.g., Owens v. State, 303 Ga. 254, 259-260 (4) (811 SE2d 420) (2018).
As our Supreme Court explained, “even if long-delayed appeals rarely result in

                                            2
      1. Tucker first argues that the evidence was insufficient to support his

conviction. We disagree.

      In Georgia,

             [w]hen a criminal conviction is appealed, the evidence
             must be viewed in the light most favorable to the verdict,
             and the appellant no longer enjoys a presumption of
             innocence. And, of course, in evaluating the sufficiency of
             the evidence, we do not weigh the evidence or determine
             witness credibility, but only determine whether a rational
             trier of fact could have found the defendant guilty of the
             charged offense[] beyond a reasonable doubt. We will,
             then, uphold a jury’s verdict so long as there is some
             competent evidence, even though contradicted, to support
             each fact necessary to make out the State’s case. Bearing
             these guiding principles in mind, we turn now to [Tucker’s]
             specific challenge to the sufficiency of the evidence to
             support his conviction[] for . . . statutory rape.




outright reversals of convictions or only retrials or resentencings, these extended and
unjustified delays in resolving criminal cases make our State’s criminal justice system
appear unfair and grossly inefficient. . . . . [W]e must all work to prevent delays,
particularly in the most serious of our criminal cases, that cannot be explained or
justified to the parties in those cases, the victims of crimes, and the public we serve.”
Id.

                                           3
(Citations and punctuation omitted.) Garner v. State, 346 Ga. App. 351, 353-354 (1)

(816 SE2d 368) (2018).

      We note that Tucker’s entire argument concerning the sufficiency of the

evidence against him consists of only three sentences, lacks any citation to authority,

and merely states that the victim’s “testimony at trial was not such that it would have

positively identified Appellant as the perpetrator of the crime” without further

exposition. This enumeration is in violation of our rules and so deficient that we

could deem it abandoned; however, we will exercise our discretion to address the

merits. See Court of Appeals Rule 25; Cawthon v. State, 350 Ga. App. 741, 750 (2)

(830 SE2d 270) (2019).

      “A person commits the offense of statutory rape when he or she engages in

sexual intercourse with any person under the age of 16 years and not his or her

spouse, provided that no conviction shall be had for this offense on the unsupported

testimony of the victim.” OCGA § 16-6-3 (a). Here, the victim was reluctant to testify

and ignored many questions asked of her, but she did eventually testify that she had

sexual intercourse with Tucker. Moreover, the victim’s father testified about her




                                          4
disclosure to him and the jury watched the victim’s forensic interview.5 Most

importantly, Tucker confessed to police that he had sexual intercourse with the

victim. This evidence is sufficient to support Tucker’s conviction. See, e.g. Hill v.

State, 331 Ga. App. 280, 282 (1) (a) (769 SE2d 179) (2015) (“we conclude that there

was sufficient corroboration to support Hill’s statutory rape conviction. Specifically,

the victim’s testimony that Hill performed oral sex on her when she was 13 years old,

corroborated by her prior consistent statements to her father and to the responding

officers and by Hill’s confession to the officers, was sufficient to support Hill’s

conviction beyond a reasonable doubt”).

      2. Tucker next contends that the trial court erred in failing to appoint him

conflict-free counsel because his trial counsel previously worked in the same public

defender’s office where appellate counsel worked. We find no error.

      “The Sixth Amendment to the United States Constitution, and Paragraph

Fourteen of our Georgia Constitution’s Bill of Rights, both guarantee two correlative

rights – the right to be represented by counsel of choice, and the right to a defense

conducted by an attorney who is free of conflicts of interests.” Hill v. State, 269 Ga.


      5
        A copy of the video of the forensic interview which was shown to the jury is
not in the record on appeal.

                                          5
23, 23-24 (2) (494 SE2d 661) (1998). Issues can arise when a criminal defendant

seeks to assert claims of ineffective assistance of trial counsel because an attorney
cannot reasonably be expected to assert his or her own ineffectiveness. Likewise, it
would not be reasonable to expect one member of a law firm to assert the
ineffectiveness of another member, where one represented a defendant at trial and the
other represented him on motion for new trial or appeal.


Ryan v. Thomas, 261 Ga. 661 (409 SE2d 507) (1991); see also Kennebrew v. State,

267 Ga. 400, 402 (480 SE2d 1) (1996). It is axiomatic that “[c]ounsel prosecuting an

ineffective assistance claim must be free to operate independently of the attorney

whose performance is in question.” Davis v. Turpin, 273 Ga. 244, 248 (3) (b) (539

SE2d 129) (2000). The Georgia Rules of Professional Conduct provide that “[w]hile

lawyers are associated in a firm, none of them shall knowingly represent a client

when any one of them practicing alone would be prohibited from doing so by [other

Bar Rules].” Rule 1.10 (a) of the Georgia Rules of Professional Conduct found in Bar

Rule 4-102.6 As our Supreme Court recognized, and approved of,

      [u]nder a plain reading of [Bar] Rule 1.10 (a) and the comments thereto,
      circuit public defenders working in the circuit public defender office of
      the same judicial circuit are akin to lawyers working in the same unit of


      6
        None of the other Bar Rules cross-referenced in Rule 1.10 are relevant to the
issues in this appeal.

                                         6
      a legal services organization and each judicial circuit’s public defender’s
      office is a “firm” as the term is used in the rule.


(Footnote omitted.) In re Formal Advisory Opinion 10-1, 293 Ga. 397, 398 (1) (744

SE2d 798) (2013)7; see also Delevan v. State, 345 Ga. App. 46, 52 (2) (811 SE2d 71)

(2018).”Therefore, if a public defender has an impermissible conflict of interest, then

that conflict is imputed to all of the public defenders in the same office.” Delevan,

345 Ga. App. at 52 (2).

      Here, the lengthy delay in the prosecution of Tucker’s motion for new trial,

which contains claims of ineffective assistance of trial counsel, creates a novel

question. Tucker was tried in 2012, his trial counsel stopped working in the Houston

County Public Defender’s Office in August 2013 due to military service, and then

resigned from the office in January 2015. Although a motion for new trial was filed

by trial counsel in 2012, a particularized motion was not filed until July 2019, long

after trial counsel had left the office. Tucker’s trial counsel and his appellate counsel

did not work for the office at the same time. We must now decide whether, on these




      7
       The Supreme Court did not address the particular question before us in its
Advisory Opinion, which related specifically to conflict arising from joint
representation of co-defendants.

                                           7
facts, trial counsel’s conflict is imputed to his current appellate counsel.8 We find that

it is not.

       As discussed, our case law and Bar Rule 1.10 treat attorneys at private law

firms and attorneys in the public defender’s office the same for purposes of

imputation of conflict. See, e.g., In re Formal Advisory Opinion 10-1, 293 Ga. at 398

(1). Comment 6 for Rule 1.10 further explains that

       [t]he rule of imputed disqualification . . . gives effect to the principle of
       loyalty to the client as it applies to lawyers who practice in a law firm.
       Such situations can be considered from the premise that a firm of
       lawyers is essentially one lawyer for purposes of the rules governing
       loyalty to the client, or from the premise that each lawyer is vicariously
       bound by the obligation of loyalty owed by each lawyer with whom the
       lawyer is associated. Paragraph (a) operates only among the lawyers
       currently associated in a firm.



       8
         This issue was previously mentioned, but not addressed, in the case of Hung
v. State, 282 Ga. 684, 685 (2) (653 SE2d 48) (2007). In that case, the district attorney
argued the lack of a conflict because trial counsel was no longer employed by the
public defender’s office by the time of the motion for new trial hearing; however, the
record did contain any support for that assertion, so it was not analyzed.




                                            8
(Emphasis supplied.) Rule 1.10 of the Georgia Rules of Professional Conduct found

in Bar Rule 4-102.

      We see no reason to stray from the scope of the Bar Rule’s application of

imputed conflict. Tucker’s trial counsel was no longer employed at the public

defender’s office at the time the motion for new trial was litigated or appealed, and

trial counsel was not employed at the public defender’s office at the same time as

Tucker’s appellate counsel; thus, his conflict was not imputed to appellate counsel

from the same office and the trial court did not err in refusing to appoint Tucker

different counsel.

      3. Tucker also contends that the trial court erred in finding that he acquiesced

to his counsel’s waiver of his presence at bench conferences during jury selection and

trial. We find no error.

      “It is well-established that a defendant has a constitutional right to be present

at every stage of the proceedings materially affecting his case[.]” (Citation and

punctuation omitted.) Jackson v. State, 278 Ga. 235, 237 (3) (599 SE2d 129) (2004).

      The right to be present attaches at any stage of a criminal proceeding
      that is critical to its outcome if the defendant’s presence would
      contribute to the fairness of the procedure. Thus, a “critical stage” of a
      criminal proceeding is defined as one in which the defendant’s rights

                                          9
      may be lost, defenses waived, privileges claimed or waived, or one in
      which the outcome of the case is substantially affected in some other
      way. Proceedings during which the jury is selected or modified, for
      example, are a critical stage at which the right to be present attaches. On
      the other hand, pre-trial hearings and bench conferences pertaining to
      purely legal issues, such as the admissibility of evidence or jury
      instructions, ordinarily do not implicate the right to be present.


(Citations and punctuation omitted.) Brewner v. State, 302 Ga. 6, 10 (II) (804 SE2d

94) (2017).

      Here, Tucker contends that his rights were violated because he was excluded

from bench conferences during voir dire and during the trial. No transcript was

submitted of voir dire, and it appears that none exists. Nevertheless, Tucker implies

that the conferences during jury selection concerned the dismissal of two prospective

jurors for cause. Because there is no transcript of voir dire proceedings for us to

review, Tucker has failed to meet his burden to show harm by the record. Walker, 349

Ga. App. at 192 (3) (“If counsel raise[s] issues on appeal relating to voir dire, they

also must transcribe the voir dire in order for there to be an appellate review, as an




                                          10
appellant carries the burden of showing error by the record.”) (citation and

punctuation omitted).9

      As for the bench conferences during trial, the record demonstrates that four

transpired. The first two bench conferences were transcribed and concerned the

victim’s refusal to offer any response whatsoever to questions asked of her. The other

two bench conferences were not transcribed. Tucker was not entitled to be present at

the bench conferences where the lawyers and the judge discussed the logistical issue

of getting the victim to actually provide testimony. See Heywood v. State, 292 Ga.

771, 774 (3) (743 SE2d 12) (2013) (“many . . . bench conferences involve logistical

and procedural matters[.] A defendant’s presence at bench conferences dealing with

such topics bears no relation, reasonably substantial, to the fullness of his opportunity

to defend against the charge, and the constitutional right to be present does not extend

to situations where the defendant’s presence would be useless, or the benefit but a

shadow. Thus, a defendant’s right to be present is not violated by his absence from

      9
        Tucker references his trial counsel’s request that all of the proceedings be
transcribed, though he does not enumerate the failure to do so as error. “Where the
transcript or record does not fully disclose what transpired at trial, the burden is on
the complaining party to have the record completed in the trial court under the
provisions of OCGA § 5-6-41 (f). When this is not done, there is nothing for the
appellate court to review.” (Citation and punctuation omitted.) Ivory v. State, 199 Ga.
App. 283, 284 (1) (405 SE2d 90) (1991).

                                           11
such bench conferences.”) (citations and punctuation omitted.) As for the remaining

bench conferences, Tucker has failed to show error from the record as the substance

of those conferences is unknown. See, e.g. Hertz Corp. v. McCray, 198 Ga. App. 484,

486 (2) (402 SE2d 298) (1991) (“appellant must show [error] by the record as harm

cannot be established by unsupported assertions contained in trial briefs”).

      4. Tucker alleges he received ineffective assistance of trial counsel in several

regards. We disagree.

      In Georgia,

      [t]o prevail on a claim of ineffective assistance of counsel, a defendant
      must show that counsel’s performance was deficient and that the
      deficient performance so prejudiced the defendant that there is a
      reasonable likelihood that, but for counsel’s errors, the outcome of the
      trial would have been different. Strickland v. Washington, 466 U. S. 668,
      687 (III) (104 SCt 2052, 80 LEd2d 674) (1984). If an appellant fails to
      meet his or her burden of proving either prong of the Strickland test, the
      reviewing court does not have to examine the other prong.


(Citations and punctuation omitted.) Walker, 349 Ga. App. at 192 (4). With this

framework in mind, we address Tucker’s specific enumerations of error.

             a. Bench Conferences




                                         12
       Tucker contends that trial counsel was ineffective for failing to preserve his

right to be present at bench conferences. We disagree because, for the reasons more

specifically described in Division 3, Tucker either was not entitled to be present at

those bench conferences or has not shown from the record that he was entitled to be

present.

               b. Right to Testify

       Tucker also contends that the trial court erred in failing to find his counsel

ineffective for failing to inform him of his right to testify in his own defense. Again,

we disagree.

       Although Tucker testified at the motion for new trial hearing that he was never

advised of his right to testify at trial, his trial counsel testified that he was so advised.

“When considering claims of ineffectiveness of counsel, the trial judge determines

witness credibility and is not required to accept the defendant’s version of events.”

(Citation omitted.) Anderson v. State, 352 Ga. App. 275, 281 (2) (834 SE2d 369)

(2019).

               c. Failure to Request Expert Funds

       Tucker claims that his trial counsel was ineffective for failing to seek funds to

hire an expert witness to question the credibility of the victim’s forensic interview.

                                             13
Pretermitting the fact that Tucker has failed to proffer what a different expert would

have said about the forensic interview,10 this enumeration fails because Tucker cannot

show that he was prejudiced by the lack of expert testimony. The evidence against

Tucker was overwhelming even without the forensic interview. The victim testified

that she had sexual intercourse with Tucker, the victim’s father testified about her

disclosure to him, and Tucker confessed to having sexual intercourse with the victim.

See Hardin v. State, 344 Ga. App. 378, 387 (1) (g) (810 SE2d 602) (2018)

(“[P]retermitting whether this failure . . . was deficient performance, in light of the

overwhelming evidence of his guilt, Hardin cannot show the requisite prejudice in

order to sustain his claim of ineffective assistance.”); Hill, 331 Ga. App. at 282 (1)

(a).

             d. Theory of Defense

       Lastly, Tucker contends that his trial counsel was ineffective for failing to

investigate a theory of defense concerning the victim’s initial disclosure to her father

that the person who impregnated her was a teenager around her own age. We yet

again disagree.

       10
         Tucker requested funds to hire such an expert at the motion for new trial
hearing, which the trial court denied. Tucker does not enumerate as error the denial
of this motion on appeal, and thus any potential error has been waived.

                                          14
      Tucker’s trial counsel testified at the motion for new trial hearing, but he was

not questioned about his decision not to pursue at trial a defense based on the victim’s

initial identification of a different individual. “As to trial counsel’s conduct with

regard to [the theory of defense pursued], [Tucker] failed to question trial counsel

about it at the motion-for-new-trial hearing; thus, any decision not to [pursue the

alternate theory of defense] is presumed to be a strategic one which will not support

a claim of ineffective assistance of counsel.” Futch v. State, 286 Ga. 378, 383 (2) (c)

(687 SE2d 805) (2010).

      Judgment affirmed. McFadden, C. J., and Doyle, P. J., concur.




                                          15